[Cite as State v. Bronczyk, 2013-Ohio-3129.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98664


                                      STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                                 vs.

                                  JOSEPH BRONCZYK
                                               DEFENDANT-APPELLANT



                                       JUDGMENT:
                                   APPLICATION DENIED


                              Cuyahoga County Common Pleas Court
                                     Case No. CR-540345
                                   Application for Reopening
                                      Motion No. 465969


        RELEASE DATE: July 17, 2013
APPELLANT

Joseph Bronczyk, Pro Se
No. 594-815
2500 South Avon Belden Road
Grafton, Ohio 44044

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Holly Welsh
Assistant County Prosecutor
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, J.:

      {¶1} On June 20, 2013, Joseph Bronczyk filed an application for reopening

pursuant to App.R. 26(B).     Bronczyk is attempting to reopen the appeal that was

dismissed by this court on May 8, 2013.

      App.R. 26(B)(1) provides that

      a defendant in a criminal case may apply for reopening of the appeal
      from the judgment of conviction and sentence, based on a claim of
      ineffective assistance of appellate counsel. An application for reopening
      shall be filed in the court of appeals where the appeal was decided within
      ninety days from journalization of the appellate judgment unless the
      applicant shows good cause for filing at a later time.

(Emphasis added.)

      {¶2} In the case sub judice, no appellate judgment was announced and journalized

by this court that reviewed Bronczyk’s conviction and sentence as rendered in State v.

Bronczyk, Cuyahoga C.P. No. CR-540345.           Thus, this court is prevented from

considering Bronczyk’s application for reopening as made pursuant to App.R. 26(B).

State v. Loomer, 76 Ohio St.3d 398, 1996-Ohio-59, 667 N.E.2d 1209; See also State v.

Halliwell, 8th Dist. No. 70369, 1999 Ohio App. LEXIS 285 (Jan. 28, 1999).

      Accordingly, the application for reopening is denied.




KATHLEEN ANN KEOUGH, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
MARY EILEEN KILBANE, J., CONCUR